Interim Decision #2189

MATTER OF KUBICKA

In Visa Petition Proceedings
A-20865987

Decided by Board October 20, 1972
Under the law of Poland, a child born in that country of a bigamous marriage
was legitimated by the act of recognition of the child by the father in a report
of the child's birth to the Civil Registry Office.

This is an appeal from a decision of a district director which
denies a visa petition filed on behalf of the petitioner's 22-year-old
married daughter. The district director based his denial of the
petition on the following grounds: "The facts presented disclose
you were never married to the beneficiary's mother in that you did
not terminate your first marriage until January 27, 1963, seventeen years after the birth of the beneficiary to your second wife
and you have not thereafter entered into a legal marriage with
the mother of the beneficiary."
The documents submitted in support of the petition reveal the
following facts: The petitioner and the beneficiary's mother were
married on June 16, 1945. At that time, a prior marriage entered
into by the petitioner was still in existence. The beneficiary's
mother was not aware of the fact that the petitioner was already
validly married. The beneficiary was born as issue of that bigamous marriage on June 17, 1950. The marriage was annulled on
July 5,1902. The prior marriage of the petitioner was terminated

by a divorce decree, on January 4, 1963. All those events took place
in Poland where the petitioner, the beneficiary's mother, and the
beneficiary resided.
The law of Poland has enlarged the rights of children born out of
wedlock. The constitution of the Polish People's Republic provides
in Article 67 that, "The birth of a child out of wedlock does not
reduce its public rights." Like previous enactments, the latest
Polish Family Code ("Kodeks Rodzinny") which became effective
on January 1, 1965, contains detailed provisions for the acknowledgment or repudiation of paternity, in Articles 62 through 86.
Recognition, whether voluntary or enforced, of a child born out of
303

Interim Decision #2189
wedlock, in conformity with the provisions of the Polish Family
Code, results in the child's legitimation. We recognized the effect of
a natural father's acknowledgment of a child as his own, under
Polish law, in Matter of K—, 8 I. & N. Dec. 73 (BIA, 1958).
The matter before us does not involve the ordinary situation in
which a man. has recognized paternity. Here the beneficiary's
mother and the petitioner had entered into a ceremonial marriage
which, on its face, appeared to be valid. As the Polish District
Court which annulled that marriage on July 5, 1962, pointed out,
only the petitioner knew that the marriage was bigamous. On

June 27, 1950, he reported the beneficiary's birth to the Civil
Registry Office in Lodz, Poland, under No. 4681/50, as the birth of
a child born as issue of his marriage to the beneficiary's mother.
We are satisifed that his act, never repudiated, resulted in the
beneficiary's legitimation, in conformity with the applicable Polish
law.
In Matter of K—, supra, we concluded "that the beneficiary in
the instant case should be regarded as a legitimate or legitimated
child of the petitioner." A "legitimate" child is, of course, a child
"born in wedlock" (Webster's New International Dictionary, 1971).
The distinction between the birth of a child in wedlock and the
birth of a child out of wedlock is recognized in the provisions of
Article 67 of the constitution of the Polish People's Republic which
was quoted above. We, therefore, state, and should more correctly
have stated in Matter of K—, above, that a child born out of
wedlock recognized by the father as his own, in accordance with
the law of Poland, becomes the father's "legitimated" child, rather
than his "legitimate" child.
The petitioner has submitted a marriage certificate which shows
that the beneficiary entered into a marriage with Jan Kubicka on
February 6, 1971. Thus we shall approve the petition for status of
the beneficiary as the married daughter of a citizen of the United
States under section 203(aX4) of the Immigration and Nationality
Act.
ORDER: The petition is approved for status under section
203(aX4) of the Immigration and Nationality Act.

304

